FIRST DIVISION
                                BARNES, P. J.,
                           MCMILLIAN and REESE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      June 21, 2018




In the Court of Appeals of Georgia
 A18A0758. PATTERSON v. THE STATE.

      REESE, Judge.

      A Fulton County jury found Charles Patterson guilty of two counts of armed

robbery,1 two counts of aggravated assault,2 and one count of the possession of a

firearm during the commission of a felony.3 He was sentenced to concurrent life

sentences and a five-year consecutive sentence on the firearm charge. Following the

denial of his motion for a new trial, he files this appeal, arguing that he was denied

the effective assistance of counsel, that there was insufficient evidence to support his




      1
          See OCGA § 16-8-41 (a).
      2
          See OCGA § 16-5-21 (a) (1), (2).
      3
          See OCGA § 16-11-106 (a).
convictions, and that the trial court erred in denying his motion to suppress. For the

reasons set forth, infra, we affirm.

      Viewed in the light most favorable to the jury’s verdict,4 the record shows the

following. On August 5, 2007, Ashley Paige and Stephanie Clark, both sophomores

at Clark Atlanta University, drove to a friend’s townhome in Atlanta. Upon arrival,

they parked in a lighted parking space across from the townhome, exited the vehicle,

and began walking. A man ran up behind them with a gun, told them not to scream,

and grabbed their purses, which contained their cell phones. The man waved the gun

and told Paige to empty her pockets. After she turned her pockets inside out to show

him they were empty, the man ran away.

      Paige described the robber as a dark-skinned male with a small build, wearing

a pulled-down “bucket hat” or “fisherman’s hat.” She only got a glimpse of his face

and was later unable to identify the robber from a photo lineup.

      Clark described the man as having dark skin with an unusual mark, she later

identified as a tattoo on his forehead, wearing a black shirt and a “flipped up” bucket

hat, and carrying a silver gun with a white handle. She testified that during the


      4
       See Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d
560) (1979); Hogan v. State, 330 Ga. App. 596, 598 (1) (768 SE2d 779) (2015).

                                          2
robbery, she continually focused on “his face and at the gun[, and] . . . the picture of

the person was just ingrained in [her] memory.” Two weeks after the robbery, Clark

identified the Appellant from a photo lineup on a computer screen and identified him

again from a black and white paper photo lineup. She also identified him in court

during the jury trial.

      Clark testified that, after the robbery, she replaced her stolen cell phone, but

kept her previous phone number. About 24 hours after the crime occurred, she

received a phone call from a woman she did not know, later identified as Santana

Hicks, who was looking for the Appellant. While speaking with Clark, Hicks

described the Appellant’s gun as “silver with a white handle[,]” and said that she had

seen items that matched some of Clark’s stolen items. Hicks told Clark she knew who

had committed the robbery and referred to the robber as “Charles” and by his

nickname, “Spade.” After the conversation, Clark called the Atlanta Police

Department detective assigned to the case, Detective Hood, and gave him Hicks’

phone number.

      A couple of weeks later, Clark had a second conversation with Hicks, the day

before she viewed the photo lineups from the robbery. During that conversation,

Hicks told her that the Appellant was on his way to Hicks’ home and asked if Clark

                                           3
wanted to come and try to retrieve her belongings. Clark declined to go to Hicks’

home, but she called Detective Hood and told him about the call. The Appellant was

subsequently arrested near Hicks’ home.

      At trial, Hicks testified on behalf of the State and stated that the Appellant

called her from Clark’s phone number to speak to Hicks’ sister, the mother of two of

his children. When Hicks called the number back and spoke to Clark, she learned that

Clark had been robbed. She asked Clark to describe the robber, and after hearing the

description, Hicks told Clark “his name is Charles Patterson.” Hicks testified that,

during the same conversation, she told Clark that the Appellant had robbed two

different women at an Applebee’s restaurant using “a silver handgun[.]” When Hicks

spoke to Detective Hood about the robbery involving Clark and Paige, he asked her

to “come down and make a statement.” Hicks testified that she called 911 and

reported that the Appellant had stolen some items from her home.

      Detective Hood testified that he initially spoke with Clark on August 13, 2007.

The next day he conducted the photo lineups for both Paige and Clark.

      The Appellant testified at trial that he and Hicks’ sister did not get along well.

He further testified that he and Hicks had a sexual encounter, unbeknownst to Hicks’

sister, and Hicks did not like him. The Appellant denied robbing Paige and Clark, and

                                          4
testified that he received Clark’s cell phone from a man named “Bicycle” in exchange

for drugs.

      The jury found the Appellant guilty of two counts of armed robbery, two counts

of aggravated assault, and one count of possession of a firearm during the

commission of a felony. He filed a motion for new trial. After a hearing, the trial court

denied the Appellant’s motion. This appeal followed.

      Generally, on appeal from a criminal conviction, the appellate court

      view[s] the evidence in the light most favorable to the verdict and an
      appellant no longer enjoys the presumption of innocence. [The
      reviewing court] determines whether the evidence is sufficient under the
      standard of Jackson v. Virginia,[5] and does not weigh the evidence or
      determine witness credibility. Any conflicts or inconsistencies in the
      evidence are for the jury to resolve. As long as there is some competent
      evidence, even though contradicted, to support each fact necessary to
      make out the State’s case, [the reviewing court] must uphold the jury’s
      verdict.6


“The standard of Jackson v. Virginia, is met if the evidence is sufficient for any

rational trier of fact to find the defendant guilty beyond a reasonable doubt of the

      5
          443 U.S. at 319 (III) (B).
      6
       Rankin v. State, 278 Ga. 704, 705 (606 SE2d 269) (2004) (additional citations
omitted).

                                           5
crimes charged.”7 With these guiding principles in mind, we turn now to the

Appellant’s specific claims of error.

      1. The Appellant argues that the trial court erred in denying his motion to

suppress the photo lineup identification as impermissibly suggestive and in allowing

Clark to make an in-court identification. We disagree.

      Generally, in considering the admissibility of a pretrial identification, this

Court first determines

      whether the identification procedure was impermissibly suggestive. If
      the answer to that inquiry is negative, [the reviewing court] need not
      consider the second question — whether there was a substantial
      likelihood of irreparable misidentification. Conversely, [the reviewing
      court] may immediately proceed to the second question and, if the
      answer thereto is negative, [the reviewing court] may entirely pretermit
      the first question.8


Thus, even if the circumstances surrounding Clark’s pretrial identification of him as

the robber “rendered the showup impermissibly suggestive, the evidence is



      7
        Donnell v. State, 285 Ga. App. 135 (1) (645 SE2d 614) (2007) (citation
omitted).
      8
       Butler v. State, 290 Ga. 412, 415 (3) (721 SE2d 876) (2012) (citation and
punctuation omitted).

                                         6
inadmissible only if[,] under the totality of the circumstances, there was a substantial

likelihood of irreparable misidentification.”9

      The trial court denied the Appellant’s motion to suppress, finding that Clark’s

pretrial identification of the Appellant, based on the evidence heard, “was not

inherently suggestive and was of independent origin.” During the motion to suppress

hearing, Clark testified that, she had the opportunity to observe the robber at the

scene of the crime and that during her conversation with Hicks, she gave Hicks “the

exact descriptions of [the robber’s] face and the tattoo[.]” Also, Clark stated that,

although the paper version of the photo lineup did not clearly show the tattoo, “[the

tattoo] was very evident [on the computer lineup] because the computer [photo lineup

was] in color[,]” and she was “very certain” the person she identified in the lineup

committed the robbery.

      Based on the foregoing, under the totality of circumstances, we hold that there

was little likelihood of misidentification of the Appellant by Clark and that the trial

court did not err in denying the Appellant’s motion to suppress.10

      9
          Id. (citations and punctuation omitted).
      10
         See Jones v. State, 258 Ga. 25, 27 (3) (365 SE2d 263) (1988) (rejecting claim
that in-court identification was impermissibly tainted by pretrial showup
identification, where the witness testified that he observed the defendant for three or

                                           7
       2. The Appellant argues that there was insufficient evidence to convict him of

the armed robberies because there was no other evidence presented at trial that he

committed the armed robberies, and there was no physical evidence such as a weapon

found on him when he was arrested. We disagree.

       An individual commits armed robbery “when, with intent to commit theft, he

or she takes property of another from the person or the immediate presence of another

by use of an offensive weapon, or any replica, article, or device having the

appearance of such weapon.”11 The victim’s testimony is generally sufficient to

establish a fact.12

       Here, Clark testified that she was able to identify the Appellant as the robber

from the photo lineup because she kept looking at his face during the robbery. Clark’s


four seconds in a well-lit area and gave an accurate, detailed description to officers.).
       11
            OCGA § 16-8-41 (a).
       12
          Hammontree v. State, 283 Ga. App. 736, 737 (1) (642 SE2d 412) (2007)
(citing former OCGA § 24-4-8). In 2011, the Georgia General Assembly repealed the
Evidence Code in its entirety and replaced it with a new Evidence Code, the
provisions of which became effective on January 1, 2013, and which applies to any
motion, hearing, or trial commenced on or after such date. Ga. L. 2011, p. 100, §§ 1,
101. Pursuant to that legislative act, former OCGA § 24-4-8 has been reenacted as
OCGA § 24-14-8. Because the instant trial took place in March 2009, the former
Evidence Code applies. See Stanbury v. State, 299 Ga. 125, 128 (1), n. 4 (786 SE2d
672) (2016).

                                           8
identification of him is direct evidence of his guilt.13 Therefore, the circumstantial

evidence rule does not apply here.14 Also, Detective Hood testified that, after seeing

the photo lineup on the computer, Clark identified the Appellant. Further, the

Appellant admitted to possessing Clark’s cell phone, and Hicks testified that he

robbed two women at an Applebee’s restaurant using a silver gun.

      Although the Appellant argues, inter alia, that Clark did not possess “an

independent recollection” of him, a “jury is authorized to believe or disbelieve all or

any part of the testimony of witnesses, and it serves as the arbiter of conflicts in the

evidence before it.”15 We conclude that the evidence presented was sufficient for a




      13
           See Lane v. State, 255 Ga. App. 274, 276 (564 SE2d 857) (2002) (A
defendant’s presumption that the only evidence presented at trial was circumstantial
“fails in light of the direct evidence of the victim identifying him[.]”); Banks v. State,
269 Ga. App. 653, 654 (1) (605 SE2d 47) (2004).
      14
        See State v. Canup, 300 Ga. App. 678, 682 (2), n. 3 (686 SE2d 275) (2009)
(Circumstantial evidence rule only applies when the evidence is entirely
circumstantial.).
      15
        Bray v. State, 294 Ga. App. 562, 563 (1) (669 SE2d 509) (2008) (citation and
punctuation omitted).

                                            9
rational trier of fact to find the Appellant guilty of the armed robberies beyond a

reasonable doubt.16

      3. The Appellant contends that he received ineffective assistance of counsel

because his trial counsel failed to object or ask for a mistrial after Hicks testified and

did not seek a motion in limine to limit Detective Hood’s testimony. We disagree.

      Generally, to prevail on a claim of ineffective assistance,

      a criminal defendant must show that counsel’s performance was
      deficient and that the deficient performance so prejudiced the client that
      there is a reasonable likelihood that, but for counsel’s errors, the
      outcome of the trial would have been different. Strickland v.
      Washington[.17] The criminal defendant must overcome the strong
      presumption that trial counsel’s conduct falls within the broad range of
      reasonable professional conduct. [As the appellate court, we] accept the
      trial court’s factual findings and credibility determinations unless clearly
      erroneous, but we independently apply the legal principles to the facts.18




      16
         See Wickerson v. State, 321 Ga. App. 844, 849-850 (1) (743 SE2d 509)
(2013) (aimed robbery conviction upheld even though the victim was unable to
identify the defendant as one of the armed robbers).
      17
           466 U. S. 668 (104 SCt 2052, 80 LE2d 674) (1984).
      18
        Robinson v. State, 277 Ga. 75, 75-76 (586 SE2d 313) (2003) (citations and
punctuation omitted).

                                           10
      Both prongs of the Strickland test need not be proven if the defendant fails to

prove either one.19

      (a) The Appellant contends that his trial counsel was ineffective in failing to

object or request a mistrial regarding the bad character evidence testified to by Hicks.

Specifically, the Appellant argues that Hicks’ testimony that he had committed a

different armed robbery of two women and that he stole from Hicks was highly

prejudicial.

      During the motion for new trial hearing, trial counsel testified that she did not

recall why she did not object or request a mistrial following Hicks’ testimony. Yet,

during cross-examination, trial counsel admitted that her theory of the case was to

show that the Appellant’s relationship with Hicks was “a drama-filled mess,” and that

Hicks’ testimony was unreliable because she did not like the Appellant. In fact,

during closing arguments, trial counsel discussed the inconsistencies in the testimony

of Hicks, characterized her “story” as “crazy[,]” and discussed in detail Hicks’ dislike

of the Appellant.

      19
         Lajara v. State, 263 Ga. 438, 440 (3) (435 SE2d 600) (1993) (“Although the
Supreme Court in Strickland discussed the performance component prior to the
prejudice component, it acknowledged that a court addressing the ineffective
assistance issue is not required to approach the inquiry in that order or even to address
both components if the defendant has made an insufficient showing on one.”).

                                           11
      The trial court found that the Appellant’s trial counsel “did not perform

deficiently when she chose not to object to certain testimony by [Hicks] concerning

[the Appellant’s] character.” In addition, the trial court noted that the trial counsel’s

“theory of the case focused intently on discrediting [Hicks] as someone strongly

biased against [the Appellant], to the point where [Hicks set him] up to be arrested,

and [evidence of Hicks’] feelings toward [the Appellant] was elicited during trial

counsel’s cross-examination.” “As a general rule, matters of reasonable tactics and

strategy, whether wise or unwise, do not amount to ineffective assistance of

counsel.”20 Thus, under the circumstances, the trial court did not err in finding that

the Appellant’s trial counsel’s representation was not deficient and did not constitute

ineffective assistance.

      (b) The Appellant also argues that his trial counsel was ineffective in failing

to move in limine to prevent Detective Hood from providing opinion testimony

regarding Paige’s appearance while she was looking at the photo lineup. Specifically,


      20
        Grier v. State, 273 Ga. 363, 365 (4) (541 SE2d 369) (2001) (citation and
punctuation omitted). Cf. Benham v. State, 277 Ga. 516, 517-518 (591 SE2d 824)
(2004) (Defense trial counsel’s decision in an aggravated assault trial to focus on self
defense and not request a jury charge on the defense of habitation was an
unreasonable one “no competent attorney would have made under the same
circumstances.”).

                                           12
the Appellant contends that the Detective’s testimony improperly bolstered the

credibility of Clark’s identification of him as the robber.21

      The record shows that the Appellant’s trial counsel objected to Detective

Hood’s testimony that Paige, while looking at the photo lineup, appeared to “focus”

on photo No. 2, identified as the Appellant. Specifically, the testimony at issue is as

follows:

      Q (by the State): Now you talked about [Paige] looking at the lineups,
      and you said she focused on someone -
      Detective Hood: Yes.
      Q: - Was that when she was looking at the color lineup, or did she ever
      look at the black and white?
      Detective Hood: The color lineup.
      Q: Tell me what you mean by focus. What does that mean?
      Detective Hood: Well, while looking at the lineup, I was standing away
      from [Paige]. And she basically looked - well, she kind of indicated,
      well, he kind of looks like -
      Defense Counsel: I object to speculation.
      Detective Hood: - Number 2, but she never said that she was 100 percent
      sure.



      21
         Hill v. State, 290 Ga. App. 140, 146 (5) (g) (658 SE2d 863) (2008)
(Generally improper bolstering “refers to character evidence intended to show a
witness’s veracity, [her] tendency to tell the truth.”) (citation and punctuation
omitted).

                                          13
The trial court sustained the objection, then ruled that Detective Hood could

“describe, . . . how [Paige] appeared physically.” Following the trial court’s ruling,

the testimony continued:

      Q (by the State): Without saying what she said, would you have been
      able to tell she was focusing on someone, if she didn’t say anything -
      Detective Hood: Yes.
      Q: - And how were you able to do that?
      Detective Hood: Well, the computer screen is in front of her, so she is
      really looking at it and using her hand at the same time and looking at
      number 2 - pointing towards number 2.
      Q: Okay. But she wasn’t able to -
      Detective Hood: She wasn’t 100 percent sure, so she did not identify
      anybody.

      During the motion for new trial hearing, the Appellant’s trial counsel testified

that she did not move in limine to exclude the Detective’s testimony about the lineups

because she “wanted the jury to know that [Paige] didn’t pick [the Appellant] out of

the lineup.”22 Detective Hood’s characterization of Paige’s behavior during the photo

lineup was unanticipated.23 The trial court found that trial counsel was not deficient

      22
        Smith v. State, 296 Ga. App. 427, 430 (2) (674 SE2d 643) (2009) (“[A]
reasonable tactic that backfires does not necessarily constitute deficient
performance.”) (footnote omitted).
      23
         See Browne v. State, 261 Ga. App. 648, 649 (2) (583 SE2d 496) (2003) (no
ineffective assistance where trial counsel was surprised by the testimony of a witness

                                          14
in failing to file a motion in limine restricting the Detective’s testimony, stating that

trial counsel “could not have anticipated every statement which Detective Hood

would make, and choosing not to file a motion in limine prohibiting testimony about

the behavior of a witness who failed to identify [the Appellant] does not fall outside

the range of competent or professional counsel.”

      We conclude that given the totality of the circumstances presented showing

that the Appellant was the perpetrator of the crimes, there is no reasonable probability

that the outcome of the trial would have been different if the jurors had not heard the

testimony at issue.24 Therefore, the Appellant has failed to show the prejudice

necessary to prevail on this ineffective assistance claim.

      4. The Appellant alleges that the trial court erred in failing to give an

appropriate curative instruction to the jury regarding the bad character evidence




who changed his story at trial.)
      24
         See Robinson, 277 Ga. at 75-76; see also Riggins v. State, 279 Ga. 407, 409
(2) (614 SE2d 70) (2005) (both deficient performance and prejudice must be shown
to prevail on ineffective assistance claims).

                                           15
presented by Hicks. This issue was not raised in the trial court and was, therefore,

waived.25

      Judgment affirmed. Barnes, P. J, and McMillian, J., concur.




      25
         See Williams v. State, 277 Ga. App. 106, 108 (2) (625 SE2d 509) (2005)
(“We are a court for the correction of errors of law committed by the trial court where
proper exception is taken, and we will not consider issues and grounds for objection,
even of a constitutional magnitude, which were not raised and determined in the trial
court.”) (footnote omitted).

                                          16